People v Hicks (2020 NY Slip Op 07917)





People v Hicks


2020 NY Slip Op 07917


Decided on December 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2009-06011
 (Ind. No. 2125/08)

[*1]The People of the State of New York, respondent,
vNoel Hicks, appellant.


Noel Hicks, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, N.Y. (Daniel Bresnahan and Andrea M. DiGregorio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 23, 2010 (People v Hicks, 78 AD3d 1075), affirming a judgment of the Supreme Court, Nassau County, rendered June 15, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., LEVENTHAL, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court